ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_05_EN.txt. 496

DISSENTING OPINION OF VICE-PRESIDENT WEERAMANTRY

Validity of Canadian reservation — Interpretation of reservation — Impor-
tance of conservation of maritime resources — Need for legality of measures
taken to this end — Spanish allegations unproved at this stage — Rejection for
want of jurisdiction at this stage requires Court to hold that even if all Spanish
allegations are proved, Court still has no jurisdiction — Such a conclusion can-
not be reached having regard to Spanish allegations of breach of fundamental
principles of international law — States subscribing to jurisdiction cannot opt
out of applicability of fundamental principles of international law — Cases
originating in excepted area but involving fundamental breaches of international
law not covered by reservations clause — Inability of State to make any reser-
vation it pleases — Need for reservation to be construed in accordance with
legality — Reservations clause to be construed in context of entire declaration
— Reservations clause a hard-won haven of legality in midst of conflicting sov-
ereign claims — Historical overview — Expectation that consensual jurisdiction
would grow through experience — Danger of progressive contraction of consen-
sual jurisdiction — Strengthening effect on consensual system of independent
interpretation by Court of reservations clauses — Canadian objection not of
exclusively preliminary character.

TABLE OF CONTENTS

Paragraphs
IssuES RAISED IN THIS CASE 1-6
PRELIMINARY OBSERVATIONS 7-16
LIMITATIONS ON FREEDOM OF STATES TO MAKE ANY RESERVATION THEY
PLEASE 17-22
CATEGORIZATION OF ACTIVITY WHICH FALLS WITHIN BoTH GENERAL SUB-
MISSION TO JURISDICTION AND RESERVATIONS CLAUSE 23-36
INTERPRETATION OF RESERVATIONS CLAUSE IN CONFORMITY WITH LEGAL
MEANING OF TERMS UsED 37-42
INTERPRETATION OF RESERVATIONS CLAUSES WITHIN CONTEXT OF ENTIRE
DECLARATION 43-52
EFFECT oF Court’s INDEPENDENT INTERPRETATION ON INTEGRITY OF CON-
SENSUAL SYSTEM | 53-54
PHiLosoPHY UNDERLYING CREATION OF OPTIONAL CLAUSE 55-70
CONCLUSION 71-73

68
497 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)
IssuUES RAISED IN THIS CASE

1. The issues raised in this case offer an opportunity for an examina-
tion of some important aspects of the optional clause, the foundation of
the Court’s contentious jurisdiction.

2. The Court is faced in this case with the difficult task of determining
whether the issues raised by the assertions of Spain are to be considered
as falling within reservation (d) of the Canadian declaration, or under
the general part of that declaration which submits to the Court’s juris-
diction “all disputes arising after the present declaration with regard to
situations or facts subsequent to this declaration”.

3. Reservation (d) takes away from the Court’s jurisdiction

“disputes arising out of or concerning conservation and manage-
ment measures taken by Canada with respect to vessels fishing in the
NAFO Regulatory Area, as defined in the Convention on Future
Multilateral Co-operation in the Northwest Atlantic Fisheries, 1978,
and the enforcemerit of such measures”.

4. Spain’s contentions are that the alleged actions of Canada, which
occurred on the high seas outside Canada’s exclusive economic zone, vio-
lated fundamental principles of international law relating, inter alia, to
the freedom of the high seas, the sovereign rights of Spain, safety at sea,
and the prohibition of the use of force, which last is a principle enshrined
in the United Nations Charter. Canada contends that its actions fall
within the ambit of reservation (d), and are thus not subject to scrutiny
by the Court.

5. The Court’s decision in this case will therefore have the effect of
determining whether alleged factual situations, which may amount to
breaches of international law extending even to Charter violations, are
covered by the general portion of a declaration and hence justiciable, or
whether they are rendered non-justiciable by the fact that the situation
out of which the claim arises takes its origin in an activity specified in a
reservation clause.

6. This is a question fundamentally affecting the entire scheme of
optional clause jurisdiction, and is thus one which merits close attention
from both a procedural and a conceptual point of view.

PRELIMINARY OBSERVATIONS

7. Before examining these questions I would like to make a few pre-
liminary observations regarding some of the arguments that were urged
before the Court.

8. It is to be noted, in the first place, that, though Canada acted as it
did in terms of certain Canadian legislation, the Court can determine the

69
498 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

issues before it at the present stage of these proceedings without needing
to pronounce upon the compatibility of Canada’s legislation with inter-
national law. Even the more limited question of the non-opposability of
Canadian legislation to Spain is not essential to the determination of the
issues before the Court at this stage. This opinion does not therefore deal
with this question.

9. Secondly, this opinion proceeds on the basis that the Canadian res-
ervations clause is a perfectly valid clause, which Canada was well within
its rights in introducing into its declaration. The question before the
Court is the interpretation of that valid reservation. Problems arise in
relation to the extent to which the applicability of that clause can be
extended. This aspect is more fully dealt with later in this opinion.

10. There have been cases in the Court’s jurisprudence in which the
Court has been called upon to examine the scope of a reservation and its
impact upon the entire declaration'. There can indeed be reservations
which are contrary to the very purpose of the optional clause, and thus
invalidate the entire clause. However, the Canadian reservation is far
removed from this category, for a reservation relating to conservation
measures is one which Canada was well entitled to insert in its declara-
tion. The Court’s task in the present case is to interpret that reservation
in accordance with international law and the applicable canons of legal
interpretation. It must also be viewed in the context of the totality of the
declaration of which it forms a constituent part.

11. Thirdly, this opinion proceeds entirely upon the basis that Canada
undoubtedly acted with the object of conserving maritime resources — a
purpose to which modern international law attaches the greatest impor-
tance. This objective is inextricably linked with such seminal principles as
the common heritage of mankind and the rights of posterity, which need
to be strengthened as international law progresses into the next century.
However, it goes without saying that such action as may be taken for
these pre-eminently laudable purposes must be taken in compliance with
legality, and not by means conflicting with basic principles of interna-
tional law. The Court cannot, at this stage, reach any conclusion as to
whether the action taken by Canada conflicts or not with such basic prin-
ciples. The Spanish assertion to this effect remains completely unproven
at this stage.

12. Fourthly, it is necessary to stress that the question before the
Court at this preliminary stage is whether, even on the assumption that
all of Spain’s allegations will eventually be substantiated, the Court can
still reach the conclusion that it has no jurisdiction in consequence of the
reservations clause. These allegations include the wrongful use of force,

1 See Certain Norwegian Loans, I.C.J. Reports 1957, p. 9; Right of Passage over Indian
Territory, Preliminary Objections, I. C.J. Reports 1957, p. 125; and Interhandel, Prelimi-
nary Objections, L C.J. Reports 1959, p. 6.

70
499 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

the violation of the principle of the freedom of the seas, the violation
of Spanish sovereignty, the endangering of the safety of its vessel and
crew, the unilateral use of coercive measures, the adoption of harassing
manceuvres by patrol boats, and a wrongful act of arrest of its national
ship. It is only if the Court can pronounce that, granted the correctness
of all these allegations, there is still a lack of Court jurisdiction, that
Spain’s Application can be dismissed on the preliminary objection of
want of jurisdiction. If not, the Court would be constrained to hold,
in accordance with Article 79, paragraph 7, of the Rules of Court, that
the objection does not possess an exclusively preliminary character.

13. It is true the Court’s jurisdiction is consensual. It is true that States
alone determine whether they will or will not submit to the Court’s juris-
diction, and that it is entirely within their power, through reservations, to
carve out exceptions to the area of their submission. It is true also that
the jurisprudence of the Court has laid down that reservations clauses
cannot be framed so as to undermine the declaration of which they form
a part. These are well-beaten trails in international law. The present case
requires us to travel beyond the beaten track in order to examine the
reach of a valid reservations clause, and the balance that must be struck
between its operation and that of the general portion of the declaration.

14. In order to determine the limits of the reach of a restrictive clause,
we need to examine a variety of legal questions. How does one categorize
a given activity which, while falling within the reservations clause, also
constitutes a violation of basic international obligations which reach far
beyond the limited compass of the reservations clause? Are the words in
such clauses to be given a meaning consistent with international law, or
are they to be given an unrestricted meaning, irrespective of whether the
activities they cover conflict with international law or not? Would any
measures, however illegal, be brought within the reservation merely
because they purport to be taken within the area of activity covered by
the exception?

15. A further consideration to be borne in mind is the possible impact
upon States of giving to a reservations clause a narrower construction
than the full literal meaning it would bear had it existed by itself, and was
being construed as a self-contained document. Would such a construc-
tion have an adverse impact on the willingness of States to consent to the
jurisdiction of the Court, and thus constitute a threat to the viability of
the optional clause system?

2 The idea of reservations was accepted in principle as far back as 1924, and was so well
established in 1945 that it was considered unnecessary at the San Francisco Conference to
make express provision for it. (Shabtai Rosenne, The Law and Practice of the Interna-
tional Court, 1920-1996, 1997, Vol. IE, pp. 767-768.)

71
500 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

16. These questions are of great consequence to the entirety of the
Court’s judicial activities, having regard to the fact that a substantial
number of declarations by consenting States do in fact incorporate res-
ervations couched in a variety of forms. They also touch the core of the
concept of submission to the Court’s jurisdiction, and therefore warrant
some extended consideration of the nature of that jurisdiction and the
hopes attendant on its creation.

LIMITATIONS ON FREEDOM OF STATES TO MAKE ANY RESERVATIONS
THEY PLEASE

17. Once a State has entered the consensual system, submission to the
basic rules of international law inevitably follows, and there can be no
contracting out of the applicability of those rules. Once within the sys-
tem, the rules of international law take effect, and apply to the entirety of
the matter before the Court, irrespective of State approval. It has been
argued before us that the greater power of total abstention or total with-
drawal always includes the less. That proposition is unimpeachable, but
at the same time can make no difference to the dominance of interna-
tional law within the system once it is entered.

18. Though, regrettably, there are still many areas of international
activity which are not reached by the writ of international law, one area
where legality rules is within the consensual system.

19. It scarcely needs emphasis that the basic principles of international
law permeate the entirety of that limited domain, and that the natural
freedom to make reservations to the acceptance of that jurisdiction can-
not extend to excluding the operation within it of the fundamentals of
international law. The preservation of the integrity of that legal territory,
within the limits in which it functions, imposes upon those who enter it
certain constraints in the best interests of all users, and in order to pre-
serve the inviolability of international law.

20. Illustrations of the proposition that, once within the system, the
declarant State must submit to the rules and procedures prevalent therein,
are not difficult to find. Examples include the undoubted principle that it
is for the Court, and not for litigating States, to decide on its jurisdiction.
That compétence de la compétence is a matter exclusively for the Court to
determine is a principle which is well entrenched in the Court’s Statute
(Art. 36 (6)) and jurisprudence. Indeed, the principle that an interna-
tional tribunal is the master of its own jurisdiction can be described as a

3 See, for example, Nottebohm, Preliminary Objection, I.C.J. Reports 1953, p. 119.

72
501 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

fundamental principle of international law“, and as the Court observed in
Nottebohm, “Paragraph 6 of Article 36 merely adopted, in respect of the
Court, a rule consistently. accepted by general international law in the
matter of international arbitration.”>

21. Likewise, it is the Court that determines its rules of procedure, and
not the States that appear before it. Parties coming before the Court must
accept the Court’s rules of procedure and must submit to them, for the
act of submission to the Court’s jurisdiction implies a submission to the
Court’s procedural rules, and to the principle that the Court, and not the
parties, is the master of its own procedure.

22. So, also, any matter that arises for adjudication within optional
clause territory would be governed strictly by the rules of the United
Nations Charter and the Statute of the Court. One cannot contract out
of them by reservations, however framed. The basic principles of inter-
national law hold sway within this haven of legality, and cannot be dis-
placed at the wish of the consenting State.

CATEGORIZATION OF ACTIVITY WHICH FALLS WITHIN BOTH GENERAL
SUBMISSION AND RESERVATIONS CLAUSE

23. A central question arising in this case is whether an activity origi-
nating in an area reserved from the jurisdiction of the Court can run its
course into violations of Charter principles or fundamental principles of
international law, free of judicial scrutiny merely because it originated in
the excepted area. For example, are incursions into another State’s terri-
tory to be free of judicial scrutiny merely because the initial action origi-
nated in a measure of conservation? Are acts of violence against a vessel
of a sovereign State on the high seas free of judicial scrutiny merely
because they originated in enforcement measures? Is there rather a point
at which, upon a reasonable construction of the reservations clause, its
applicability ceases or begins to be shrouded in doubt, and the action in
question moves into the territory of the general part of the declaration?
Would it be a more reasonable interpretation of such a clause that it pre-
cludes scrutiny of activities within the ambit of the exempted area, but
not transgressions extending well beyond its natural scope? These are
important questions pointedly raised by this case, which go to the core of
the concept of submission to the Court’s jurisdiction.

4 See Rosenne, op. cit., pp. 846-852.
5 LCJ. Reports 1953, p. 119.

73
502 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

24. Where, as in this case, there is a general submission to the Court’s
jurisdiction, followed by particular exceptions, the general part states the
principle underlying the declaration, namely, the principle of submission.
That general part sets the framework within which the Court’s jurisdic-
tion is accepted. It constitutes, inter alia, a submission to the general
corpus of international law and, in particular, to its ruling principles. The
reservations constitute exceptions —- in this case ratione materiae — to
that jurisdiction. They do not constitute exceptions to the ruling prin-
ciples of the corpus of international law.

25. If, then, a State should assert that another State has sought to
impose upon the applicant State a submission to the unilateral exercise of
its penal jurisdiction on the high seas, to violate the basic principle of
freedom of the high seas, to violate the peremptory norm of international
law proscribing the use of force, to violate thereby a fundamental prin-
ciple of the United Nations Charter, to violate the well-established prin-
ciple of the complainant State’s exclusive sovereignty on the high seas
over vessels carrying its national flag, to endanger the lives of its seamen
by a violation of universally accepted conventions relating to the safety
of lives at seas — can all these alleged fundamental violations of inter-
national law, which would engage the jurisdiction of the Court under the
general principle of submission, be swept away by the mere assertion that
all these were done as a measure of conservation of fisheries resources?
Reservations do not constitute a vanishing point of legality within the
consensual system.

26. It is true it is entirely within the Court’s discretion to determine
whether a given cause of action must be placed within the receptacle of
the general principle or of the particular exception. That discretion must,
however, be exercised and not abdicated merely owing to the presence of
the exception. Moreover, when it is exercised, it must be exercised with a
due sense of balance regarding the claim of each receptacle to contain it.

27. In illustration of this sense of proportion that must be maintained
between the two repositories, and of the primary values underlying a
choice between them, Spain offered the Court a telling example of the
exclusion of commercial disputes under a hypothetical reservation. Could
any application concerning the commercial exploitation of children be
excluded under the reservation, on the argument that this constituted “a
commercial issue” $? Or, again, could the Court refrain from asserting its
jurisdiction regarding the bombing or torpedoing of a fishing vessel on
the basis that it related to a measure of fisheries conservation?

28. A comparable situation can be envisaged which even infringes
upon the territorial integrity of a sovereign State. For example, legal
6 CR 98/9, p. 52, para. 35 [translation by the Registry].

74
503 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

action within one country to protect a herd of elephants that straddles
national boundaries cannot obviously be pursued into the territory of
another. If wildlife rangers should, in protection of the elephants, move
into the neighbouring State’s territory and use force against the nationals
of that State, this action would clearly travel far beyond the confines of a
reservations clause relating to conservation measures for the protection
of wildlife. So, also, would a move to jam all radio frequencies to poach-
ing fishing vessels. This may well be described as an enforcement measure
as it cripples the operation of the poaching vessel. Yet, at the same time,
it would breach a series of State obligations in relation to safety at sea, as
well as obligations under various treaties and conventions.

29. To hold that a breach of such basic obligations is removed from
the Court’s jurisdiction by the reservation would be to denude the Court
of an essential part of the basic jurisdiction conferred upon it by the dec-
laration of the States concerned.

30. To approach this problem in another way, if a reservations clause
should expressly state that any act which originates as a conservation
measure is free of Court jurisdiction, even though it amounts to an un-
authorized use of force against a sovereign State, one can be in little
doubt that such a clause would be held to be incompatible with the dec-
laration. Quite clearly, a result which cannot be achieved by express dec-
laration, cannot be achieved by judicial interpretation of terms which are
less than express, and I do not think a reservations clause can be so con-
strued as to achieve such an unacceptable result. To borrow the language
Sir Hersch Lauterpacht used in Certain Norwegian Loans, regarding
another reservations clause’, this result would be “both novel and, if
accepted, subversive of international law’ ®.

31. There may in some circumstances be difficulty in determining the
classification of a particular piece of conduct which, while literally falling
within a reservations clause, also amounts to such a violation of basic
international law principles as to fall within the general consensual juris-
diction granted to the Court. However, there are cases which clearly fall
within one category or the other, such as a violation of the peremptory
norm against aggression. In such cases, the result must follow inexorably
that parties who have consented to a régime of legality cannot opt out
of the very foundations of that régime of legality to which they have
consented. In my view, the present case is one such, which falls clearly

7 One which excluded from the jurisdiction of the Court “matters which are essentially
within the national jurisdiction, as understood by the Government of the French Repub-
lic”.

8 Separate opinion, .C./. Reports 1957, p. 37.

75
504 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

within the ambit of the general submission rather than the particular
reservation.

32. Speaking in general terms, and not in the context of this particular
case, a State may not, therefore, be able, under cover of a reservation
relating to a specified kind of activity, to exempt itself from the scrutiny
of basic illegalities that occur within that area of action.

33. A contrary view would mean that if any dispute brought before the
Court has even a slender connection with the subject-matter of a reserva-
tion, the Court could deny itself (and, even more importantly, the com-
plainant State) of jurisdiction. It is of the nature of every dispute that it
has multiple implications and, if the Court were to take the view that a
connection, however slender, with such a reservation would deprive it of
jurisdiction, the Court would greatly attenuate the jurisdiction conferred
upon it by the general part of the declaration.

34. In this context, it is useful to recall the observations of this Court
in United States Diplomatic and Consular Staff in Tehran, where the
Court remarked that:

“no provision of the Statute or Rules contemplates that the Court
should decline to take cognizance of one aspect of a dispute merely
because that dispute has other aspects, however important” ?.

and that

“if the Court were, contrary to its settled jurisprudence, to adopt
such a view, it would impose a far-reaching and unwarranted restric-
tion upon the role of the Court in peaceful solution of international
disputes” !°,

35. The Court will always have the discretion to determine whether a
particular situation falls within the reservations clause or the general sub-
mission. “Automatic” reservations, which leave no discretion to the
Court, but take effect of their own motion, would be contrary to the
principle that the Court is the ultimate arbiter of this question. To quote
a distinguished former President of this Court, writing extrajudicially:

“The arguments that an automatic reservation is void are compel-
ling whenever it is indeed the case that they operate in such a way as
to leave no scintilla of jurisdiction to the Court.” !!

36. For these reasons, I do not think actions originating from an
exempted area of activity can be considered to be still subsumed under

9LCJ. Reports 1980, p. 19, para. 36.

10 Jbid., p. 20, para. 37.

11 R, Y. Jennings, “Recent Cases on ‘Automatic’ Reservations to the Optional Clause”,
International and Comparative Law Quarterly, Vol. 7, 1958, p. 349, at p. 361.

76
505 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

the head of the excepted activity when it has far transcended the reason-
able limits of that activity. Whether it has transcended those limits can
only be decided when the facts are known, but I cannot subscribe to the
proposition that, before those facts are known, the Court can pronounce
that it has no jurisdiction, merely because the actions complained of
originated under that head.

INTERPRETATION OF RESERVATIONS CLAUSE IN CONFORMITY WITH LEGAL
MEANING OF TERMS USED

37. There is a presumption of good faith in all State actions and,
hence, in regard to the declarations which a State may make under
Article 36. Consequently, if one were interpreting the intention of Canada
in making this declaration, one would attribute to Canada the intention
of using terms in conformity with their legal meaning.

38. Another approach to the question is to apply the usual rule of
interpretation that, in interpreting a legal document, one must construe
its terms in accordance with legality rather than in violation thereof. The
conservation and enforcement measures which Canada contemplated
must therefore be interpreted to mean such measures as are in accordance
with the law, and not measures which are in violation thereof. I cite in
this connection an observation from Oppenheim’s International Law
which sets out the law applicable to the interpretation of treaties in a
manner no doubt equally applicable to the interpretation of other inter-
national legal documents:

“Account is taken of any relevant rules of international law not
only as constituting the background against which the treaty’s pro-
visions must be viewed, but in the presumption that the parties
intend something not inconsistent with the generally recognised
principles of international law, or with previous treaty obligations
towards third states.” !2

Even more explicitly, and in reference to texts emanating from Govern-
ments, this Court observed in Right of Passage over Indian Territory:

“It is a rule of interpretation that a text emanating from a Gov-
ernment must, in principle, be interpreted as producing and as
intended to produce effects in accordance with existing law and not
in violation of it.” !3

39. One would thus, even without the benefit of treaty definitions, tend

12R. Y. Jennings and A. Watts (eds.), 9th ed., 1992, p. 1275.
13 Preliminary Objections, I.C.J. Reports 1957, p. 142.

77
506 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

to construe “conservation and management measures” as those taken in
accordance with law. Reference may usefully be made in this connection
to such treaty definitions as that contained in Article 1 (1) (b) of the
United Nations Agreement on the Conservation and Management of
Straddling Fish Stocks of 1995, which expressly defines the expression
“conservation and management measures” as meaning

“measures to conserve and manage one or more species of living
marine resources that are adopted and applied consistent with the
relevant rules of international law as reflected in the Convention and
this Agreement” (emphasis added).

Such definitions reinforce the natural conclusion that when expressions
such as “conservation and management measures” occur in a legal docu-
ment, they must be given a meaning which is consistent with legality.
Such expressions in other publications, such as a scientific or environ-
mental journal, may well carry other connotations but, in a solemn legal
document emanating from a State, they can carry only such a meaning as
is consistent with law.

40. If legality be a requisite of the meaning of the expression, at least a
prima facie case exists that such assertions as breach of essential parts of
the modern law of the sea (such as the freedom of fishing and navigation,
and the principle of exclusive State jurisdiction over ships flying the
national flag), and of the peremptory norm of international law against
the threat or use of force, are assertions which, if substantiated, take this
case out of the ambit of the reservations clause. This is not to speak of
assertions of a series of specific acts committed outside Canada’s 200-
mile zone, including the use of water cannon and the cutting of trawl net
cables which, according to Spain, have had the effect of endangering the
safety of life at sea in violation of international regulations and cov-
enants. These Canadian actions were, moreover, the subject of a Note
Verbale by the Delegation of the European Commission in Canada, pro-
testing, inter alia, at the arrest of a vessel in international waters by a
State other than the flag State — an act which they alleged is illegal, both
under the NAFO Convention and under customary international law,
and “goes far beyond the question of fisheries conservation” '4.

41. I stress that there is no finding as yet on any of these matters. Yet,
so long as the possibility is open that they may be proved, it seems to me
that the Court cannot hold that it is manifestly without jurisdiction. That
situation may well be reached when the facts are known. Then and only

14 Note Verbale of 10 March 1995, Memorial of Spain, Ann. 11.

78
507 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

then would the Court be able to pronounce that it lacks jurisdiction to
hear the dispute before it. Until such time, the Court must hold itself
available to determine the dispute if the circumstances which bring it into
operation are satisfied.

42. The foregoing considerations make it clear that a proper construc-
tion of the reservation relates it to legal and not illegal actions taken in
pursuance of conservation and enforcement measures.

INTERPRETATION OF RESERVATIONS CLAUSES WITHIN CONTEXT OF ENTIRE
DECLARATION

43. The problem before the Court involves the balancing of two por-
tions of one integral document. The mistake must be avoided of concen-
trating on the reservations clause, as though it contains the only words
under construction. The Court is faced with the task of construing the
entire document, under which Canada:

“accepts as compulsory ipso facto and without special convention,
on condition of reciprocity, the jurisdiction of the International
Court of Justice, in conformity with paragraph 2 of Article 36 of the
Statute of the Court, until such time as notice may be given to ter-
minate the acceptance, over all disputes arising after the present dec-
laration with regard to situations or facts subsequent to this declara-
tion, other than:

(a) disputes in regard to which the parties have agreed or shall
agree to have recourse to some other method of peaceful settle-
ment;

(6) disputes with the Government of any other country which is a
member of the Commonwealth, all of which disputes shall be
settled in such manner as the parties have agreed or shall agree;

(c) disputes with regard to questions which by international law
fall exclusively within the jurisdiction of Canada; and

(d) disputes arising out of or concerning conservation and manage-
ment measures taken by Canada with respect to vessels fishing
in the NAFO Regulatory Area, as defined in the Convention on
Future Multilateral Co-operation in the Northwest Atlantic
Fisheries, 1978, and the enforcement of such measures.”
(Emphasis added.)

44. This opinion has already pointed out that there are two categories
of questions covered by this declaration — broader questions of general
international law arising from the submission of “all disputes”, and the
narrower category of conservation and management measures. We have
already noted that, while a matter may fall within both categories, car-
dinal rules of international law, such as non-aggression or the sanctity of

79
508 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

treaties, do not vanish into a black hole in the Court’s jurisdiction merely
because their violation occurs under the cover of an exempted activity.

45. A similar result follows also from the general principle of legal
interpretation that clauses in a document must be treated not in isolation,
but in the general context of the meaning and purport of the document in
which they occur. Together they form an integral whole, and no one part
may be compartmentalized and brought into exclusive operation at the
expense of the other. In the special context of reservations clauses,
the Court observed, in the Aegean Sea case, that there is a “close and
necessary link that always exists between a jurisdictional clause and reser-
vations to it”!>. I respectfully agree with the view so well expressed by
the Court that the general acceptance of the Court’s jurisdiction and the
reservations included in it are to be considered as an integral whole.

46. Taken in its totality, the interpretation that actions involving the
use of force or danger to life are taken out of the declaration by the mere
fact that they arise literally out of measures relating to conservation and
management seems to me to be at odds with a consideration of the dec-
laration as one integral whole. Such an interpretation would seem to give
undue weight to the exemptions clause in a manner which detaches it
from its context.

47. It is necessary also to address the principle ut res magis valeat
quam pereat which was the subject of much argument during the hear-
ings. The principle that a document must, as far as possible, be given
validity applies not merely to the reservations clause, taken in isolation,
but to the document taken as a whole. The purpose of the entire docu-
ment is to subscribe to the jurisdiction of the Court, in accordance with
the principle of reciprocity, in all matters, other than those which are spe-
cifically excepted. The application of this principle to the document read
as a whole means that effect should be given to this general intention as
far as is reasonable. To hold that vast areas of possible international wrong-
doing are withdrawn from the Court’s jurisdiction merely because they
occur in the context of an operation which can be described as a conser-
vation or enforcement measure is to denude the consensual document of
a vital part of its meaning. It is indeed a negation of the ut res magis
valeat principle when applied to the document as a whole. I do not think
it would be reasonable to give to reservations clauses such an extended
and all-comprehensive meaning.

48. At the same time it needs to be observed that, granted the meaning
that the reservations clause does not include actions that are illegal at
international law, there are still a great many situations to which the res-

15 See Aegean Sea Continental Shelf, 1 C.J. Reports 1978, p. 33, para. 79.

80
509 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

ervations clause could validly apply. Even within the context of legal con-
servation measures, there could be situations giving rise to claims at law
such as abuse of rights, lack of proportionality, problems of characteriza-
tion or definition, or problems of the scope of the reservation (e.g., does
it apply only to private vessels?).

49. Furthermore, no right is absolute and, correspondingly, no reser-
vation clause is absolute in the sense of exempting all conduct that is in
any way related to it.

50. There has been much argument addressed to the Court on the
meaning of the word “measure”. Any action aimed at conservation and
management could well be described as a “measure” directed to that end.
Yet this construction must again be in the context of the totality of the
document and, while literally being such a measure, a given action could
yet conceivably fall within the general clause rather than the particular
exception. Even if one moves into the realm of intentions, it seems far-
fetched to conclude that it was in the contemplation of Canada to
exclude from its submission to the jurisdiction a violation of basic prin-
ciples of international law or to disregard such time-honoured rules as
those relating to the safety of lives at sea.

51. It is not necessary to delve into the various learned arguments
advanced before us in regard to such questions as burden of proof of
jurisdiction and presumptions in favour of jurisdiction on which we were
addressed at some length. Whether the burden lies upon the party assert-
ing jurisdiction or the party seeking exemption matters little. The Court’s
task is to construe the document as a whole in the light of a reasonable
and objective interpretation, aided where necessary by such insights as
may become available through a perusal of the parties’ intentions, if
travaux préparatoires should be available. Such a reasonable and objec-
tive construction would, in my view, lead to the broad overall interpreta-
tion which I have indicated above.

52. It is in the nature of things impossible to define where the reach of
a reservation clause ends, but it is clear that there will be cases which are
manifestly so far beyond its ambit that one can be in no doubt that its
applicability has yielded to the applicability of the general part of the
Declaration. The present case, provided the allegations of Spain are sub-
stantiated, is one such. There is therefore no violation of the principle
ut res magis valeat quam pereat.

EFFECT OF Court’s INDEPENDENT INTERPRETATION ON INTEGRITY OF
CONSENSUAL SYSTEM

53. Much was made in argument of the negative effects that would
ensue to the optional jurisdictional system if the Court were to hold that

81
510 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

the reservations clause does not exclude the matter in question from the
jurisdiction of the Court. It seems to me, however, that apart from the
non-judicial nature of this argument, it is the Court’s mission to uphold
the integrity of its jurisdiction so far as has been entrusted to it by the
optional clause system. I have referred earlier to this area of judicial juris-
diction as a haven of legality within the international system. Within that
protected area, it is important that the rule of law should prevail, irre-
spective of such considerations as the favourable or unfavourable recep-
tion of the Court’s determinations in relation to its jurisdiction.

54. It may indeed be argued, on the contrary, that the preservation of
legality within the system would strengthen rather than undermine its
integrity. I do not think it is open to the Court, if a violation of a bedrock
principle of international law is brought to its attention, to pass by this
illegality on the basis that it is subsumed within the reservations clause.
Such an approach could well weaken not only the authority of the Court,
but also the integrity of the entire system of international law, which is a
seamless web, and cannot be applied in bits and pieces. It is within this
seamless fabric of international law that the entire optional clause system
functions, and that consent to the Court’s jurisdiction must be construed.

PHILOSOPHY UNDERLYING CREATION OF
OPTIONAL CLAUSE

55. I am fortified in reaching this conclusion by the circumstance that
it accords with the philosophy underlying the creation of the optional
clause. A brief historical excursus into this area will help to place the
present problem in its overall context.

56. The optional clause system, it will be remembered, was the inter-
national community’s answer, after the agonies of World War I, to the
hitherto intractable problem of carving out an area for the judicial
settlement of international disputes, amidst the welter of conflicting
claims of State sovereignty '®. These interests had for several centuries of
recorded thought in many cultures eluded all attempts at the creation

16 After a failure to achieve such an international agreement at the Peace Conferences
of 1899 and 1907, the Statute of the Permanent Court of International Justice was
approved by a unanimous vote of the Assembly of the League of Nations on 13 December
1920, at Geneva, after lengthy debates during which the entire idea was at many stages in
danger of total rejection. (Documents concerning the Action Taken by the Council of the
League of Nations under Article 14 of the Covenant and the Adoption by the Assembly of
the Statute of the Permanent Court, p. 205.)

82
511 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

of such a jurisdiction. At long last a working formula was devised, in
terms suggested by the Brazilian delegation to the Peace Conference
(and in particular Mr. Raoul Fernandes), so as to create, in the midst
of the clash of opposing sovereign interests, a comparatively small haven
in which disputes would be resolved by a supra-national judiciary in
accordance with international law. The words come to mind of Sir Eric
Drummond, Secretary-General of the League of Nations, at the
official opening of the Permanent Court of International Justice on
15 February 1922: “The path of world progress lies at the present time
enshrouded in fog, but here and there glimpses of light are breaking
through and illuminating the way.” !?

57. The judicial territory covered by the optional clause was one such
illuminated area into which the light of international justice had at last
broken through.

58. In this area, a panel of regular judges — as opposed to ad hoc arbi-
trators — would administer justice among the nations, as domestic tri-
bunals had traditionally administered justice among the subjects of a
State. This totally unprecedented creation of a system of truly interna-
tional adjudication was described on the same occasion as “the most
remarkable step forward that humanity in its upward struggle has accom-
plished in the realm of law”’!®. Though now upwards of 70 years in
operation, it is still of tender growth when compared with the thousands
of years of domestic adjudication which had preceded it.

59. I cite these statements because in the administration of this hard-
won jurisdiction the high idealism that attended its birth needs to be kept
in constant view. As this jurisdiction gathers strength through its con-
tinued exercise, the tendency is to be resisted of limiting it within the con-
fines of circumscribed interpretations, when other interpretations more
consistent with its spirit and purpose are equally available within its
governing Statute. That interpretation should, in my view, be preferred
which tends to strengthen that jurisdiction, provided such interpretation
is available within the parameters of the consenting State’s declaration.

60. It is also to be recalled in this context that the universal expecta-
tion of the time was that the creation of this jurisdiction was only the first
step towards the gradual enlargement of that jurisdiction in the light of
the experience of its administration. In the words of the British delegate,
Mr. Balfour:

7 P.CLJ., Series D, No. 2, p. 320.
18 By Mr. van Karnebeek, Minister for Foreign Affairs of the Netherlands, ibid.,
p. 322.

83
512 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

“we are convinced, as the eloquent speaker who has just preceded
me [Mr. de Aguero (Cuba)], and others, have pointed out, that if
these things are to be successful they must be allowed to grow. If
they are to achieve all that their framers desire for them, they must
be allowed to pursue that natural development which is the secret of
all permanent success in human affairs . . .”!?

Mr. Bourgeois (France) said:

“Natura non fecit saltus, said one of our colleagues. Between the
anarchic state of international law in which the world has hitherto
lived and the state of organised international justice upon which we
are about to enter, there are necessary intermediate steps.” 2°

61. The creation of this optional clause jurisdiction was one of these
necessary intermediate steps.

62. I appreciate that two views are possible as to how an increasing
confidence in the system of international adjudication can be fostered.

63. One view is the use of extreme caution in the assumption of juris-
diction, striking down every situation where, upon the literal meaning of
the declaration, there is room for the interpretation that the State in
question has not expressly granted its consent. This approach, while quite
rightly basing itself on the principle of consent, can apply that principle
somewhat too literally, thus resulting in a progressive diminution of that
hard-won area of international jurisdiction that has been entrusted to the
custody of the Court.

64. Another view is that the jurisdiction granted to the Court must be
exercised in the context of the broader responsibility of developing that
jurisdiction in the light of the right of both States to seek from the one
international court that is in existence a resolution of their dispute in
accordance with the overali scheme of international justice — based
always, of course, on the presence of consent.

65. There could well be a range of possible interpretations of a decla-
ration, and it seems to me that the interests of justice are best served
by taking a broader view where that is consistent with the terms of
the declaration. Thus construed, these submissions to the jurisdiction
can afford the Court the basis for building up a growing body of juris-
prudence, as well as for increasing the confidence of States in the reach
and the value of international adjudication. Decisions which tend to
diminish that jurisdiction in its formative stage may well inhibit the
growth of the potentially vigorous sapling of international adjudica-

19 Mr. Balfour (British Empire), Twenty-first Plenary Meeting of the First Assembly,
League of Nations, Documents, supra, p. 247.
20 Ibid., p. 253.

84
513 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

tion2!, and deter parties, who might otherwise approach the Court for a
resolution of their disputes, from doing so.

66. All of these principles make no encroachments whatsoever on the
undoubted right of every sovereign State in its own unfettered discretion
to determine whether it will or will not enter the judicial enclave created
by the Statute. The discussions attending the acceptance of this clause
show how careful the drafters were to ensure the preservation of State
autonomy in this regard, for the imposition of compulsory jurisdiction, in
however small a measure, was seen as a significant encroachment upon
State autonomy.

67. The entire architecture of the scheme points, however, to the pres-
ervation of the international rule of law within that judicial haven once
entered. It was important to ensure that those who so entered had the
assurance of the unimpeded reign of international law within that haven.
Least was it under contemplation that a State could, while being within
the system, disengage itself from the operation of Charter rules or basic
principles of international law.

68. Such disengagement from the ruling principles of international law
is different in quality from the exclusion of Court jurisdiction in respect
of specified categories of cases or areas of activity. Disengagement of
jurisdiction from the latter is just as manifestly within the power of a
State as disengagement from the former is not.

69. Fundamental breaches of international law, if committed in the
course of a particular activity, could clearly fall into the area over which
the Court has been granted a general jurisdiction by a State’s declaration.
All the more would they tend to attract jurisdiction where, as in the
present declaration, the general part submits a// disputes arising after the
declaration to the jurisdiction of the Court. Acceptance of the proposi-
tion that actions diverging fundamentally from the basics of international
law can escape Court scrutiny, because they also fall literally within a
reservations clause, could amount to an abdication of a portion of that
hard-won jurisdiction which the Court was designed to exercise.

70. The progressive contraction of that jurisdiction which could result
could weaken the prospects for its continuing development, which were
envisaged when it was launched. As Justice Cardozo has so eloquently
reminded us in regard to the judicial process, “the inn that shelters for the

21 Cf. the observations of Mr. Loder of the Netherlands, at the Twentieth Plenary
Meeting of the First Assembly on 13 December 1920, at which the Statute of the Perma-
nent Court of International Justice was adopted: “The slip that we are planting in the
ground to-day will develop, will increase and become a lofty tree with great branches and
thick foliage under the shadow of which the peoples will rest.” (League of Nations, Docu-
ments, supra, p. 231.) (Mr. Loder was later elected the first President of the Permanent
Court of International Justice.)

85
514 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

night is not the journey’s end”*? and, if the long and difficult road
towards the goal of judicial settlement of international disputes is to be
made easier, each stop along the way must offer the maximum judicial
shelter it can provide.

CONCLUSION

71. Upon the interpretation of the reservations clause which is indi-
cated above, the Court is not in a position to reject the Spanish Applica-
tion in limine on the basis of manifest lack of jurisdiction. There may well
be no jurisdiction, and there may just as well be jurisdiction. The issue
can only be determined once it is known whether the facts bring the case
within the general submission to jurisdiction, or within the reservations
clause. Until these are known, the Court is not entitled to reject Spain’s
Application.

72. It is scarcely necessary to observe that the resulting procedures will
involve expense and delay, as they will require a survey of facts as a pre-
requisite to determining whether the Court has jurisdiction. Yet, this is
the price that must be paid for a decision of this matter in accordance
with law and justice. It is true that the unqualified power of joining the
objections to the merits, which the Court enjoyed under Article 62, para-
graph 5, of the 1946 Rules, has been formally dropped, but the reformu-
lated principle contained in Article 79 of the 1978 Rules does not abolish
the option of joining an objection to the merits*?, and this is precisely the
situation for which Article 79, paragraph 6, is intended to provide. No
doubt such situations are exceptional and are to be kept to a minimum”,
but the present case seems to me to be eminently one in which the
demands of justice require such a course.

73. One need go no further at this stage. Sufficient has been alleged to
show that, assuming the existence of the facts alleged, a justiciable dis-

22 Benjamin N. Cardozo, The Growth of the Law, 1931, p. 20.

23 Rosenne, op. cit., pp. 924-928.

24 For cases which have already adopted this course, in whole or in part, see Military
and Paramilitary Activities in and against Nicaragua (Nicaragua v. United States of
America), Jurisdiction and Admissibility, 1 C.J. Reports 1984, pp. 425-426; Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United States of America),
ICT. Reports 1986, pp. 29-31; Elettronica Sicula S.p.A. (ELSI), 1 C.J. Reports 1989,
p. 18; Questions of Interpretation and Application of the 1971 Montreal Convention aris-
ing from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom),
LC J. Reports 1998, p. 24; Questions of Interpretation and Application of the 1971 Mon-
treal Convention arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya
v. United States of America), L C.J. Reports 1998, p. 23; Land and Maritime Boundary
between Cameroon and Nigeria (Cameroon v. Nigeria), I C.J. Reports 1998, p. 57.

86
515 FISHERIES JURISDICTION (DISS. OP. WEERAMANTRY)

pute which is within the Court’s jurisdiction could well exist between the
Parties regarding the violation of basic rules of international law. This
matter cannot, in my view, be treated as involving a jurisdictional objec-
tion of an exclusively preliminary character. I believe the Court is left
with no alternative but to proceed to the next phase of this case, in order
to determine whether it has jurisdiction.

(Signed) Christopher Gregory WEERAMANTRY.

87
